SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

523
CAF 16-02010
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF NATAYLIA C.B. AND
SABASTION C.B.
------------------------------------------        MEMORANDUM AND ORDER
ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND
FAMILY SERVICES, PETITIONER-RESPONDENT;

CHRISTOPHER B., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF COUNSEL),
FOR PETITIONER-RESPONDENT.

ARLENE BRADSHAW, ATTORNEY FOR THE CHILDREN, SYRACUSE.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered September 28, 2016. The order
settled the record on appeal.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Nataylia C.B. ([appeal No. 1] ___
AD3d ___ [May 5, 2017]).




Entered:    May 5, 2017                         Frances E. Cafarell
                                                Clerk of the Court